|N THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE DlV|S|ON
EZRA JOE JONES PLA|NT|FF
V. CASE NO. 5:18-cv-05249
SHER|FF TlM HELDER; KARAS MED|CAL;
DOCTOR KARAS; DEPUTY P|NEDA;
DEPUTY LUNDSFORD; DEPUTY PARTAIN; and
DEPUTY S|MPSON DEFENDANT
OP|NlON AF\Q OR|_JER

This is a civil rights action filed by Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff
proceeds pro se and in forma pauperis The case is before the Court for preservice
screening under the provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant to
28 U.S.C. § 1915A, the Court has the obligation to screen any complaint in which a
prisoner seeks redress from a governmental entity or officer or employee of a
governmental entity.

|. BACKGROUND

P|aintiff filed his Complaint on December 28, 2018. (Doc. 1). That same day, the
Court granted Plaintiff's motion for leave to proceed in forma pauperis (Doc. 3). An
Amended Complaint was filed on February 13, 2019. (Doc. 7).

According to P|aintiff’s Amended Complaint, he is currently in jail in the Washington
County Detention Center (“VVCDC") awaiting trial on pending new criminal charges and a
parole violation. The Amended Complaint lists five claims. ln the first claim, P|aintiff

names Karas i\/ledical, Dr. Karas and Sheriff Helder, in both their official and personal

capacities, and asserts that these Defendants denied him pain medication. Plaintiff’s

second claim names Sheriff Helder in both his personal and official capacity and asserts
a claim for unconstitutional conditions of confinement with respect to overcrowding
Plaintist third claim also asserts a claim for conditions of confinement, naming Sheriff
l-lelder and unknown deputies, and discusses both overcrowding and the alleged denial
of a second sleeping mat. ln his fourth claim, Plaintiff names Sheriff Helder, Deputy
Pineda, Deputy Lundsford, and Deputy Partain and asserts that the WCDC lacks “a
functioning grievance procedure.” Finally, Plaintiff’s fifth claim names Sheriff Helder,
Deputy Simpson and Deputy Partain and asserts a claim for cruel and unusual
punishment involving a canister of pepper spray.
||. LEGAL STANDARD

Under~ the PLRA, the Court is obligated to screen the case prior to service of
process being issued. The Court must dismiss a complaint, or any portion of it, if it
contains claims that: (1) are frivolous, malicious, or fail to state a claim upon which relief
may be granted, or (2) seeks monetary relief from a defendant who is immune from such
relief. 28 U.S.C. § 1915A(b).

A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.
Vl/illiams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible on
its face.” BellAt/. Corp. v. Twomb/y, 550 U.S. 544’, 570 (2007). “ln evaluating whether a
pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro se complaint,
however inartfully pleaded . . . to less stringent standards than formal pleadings drafted

by |awyers.”’ Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.

Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff must allege specific facts
sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).
m. oiscussloN
A. Claim #1

As set forth above, Plaintiff’s first claim is stated both individually and officially
against Karas l\/ledical, Dr. Karas, and Sheriff Helder, Plaintiff states that Karas l\/ledica|
repeatedly denied Plaintiff pain medication to alleviate or prevent excessive pain.
Plaintiff states that “Dr. Karas owns/oversees operations of Karas l\/|edical” and that
Sheriff Helder “hired/allows Karas to operate in the facility on those in his care.” (Doc
No. 7 at 4).

Plaintiff’s claim against Sheriff Helder in his individual capacity fails, as he does
not allege that Sheriff Helder directly participated in any alleged unconstitutional violation
concerning the denial of pain medication. “Liabi|ity under § 1983 requires a causal link
to, and direct responsibility for, the deprivation of rights.” Madewel/ v. Roberts, 909 F.2d
1203, 1208 (8th Cir. 1990) (citation omitted). “A supervisor is not vicariously liable under
42 U.S.C. § 1983 for an employee’s unconstitutional activity.” White v. Holmes, 21 F.3d
277, 280 (8th Cir. 1994). lnstead, the supervisor must be personally involved in the
alleged constitutional violation or his inaction must constitute deliberate indifference
towards the constitutional violation. Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995).
Because the Plaintiff has failed to include any allegations of personal involvement by
Sheriff Helder, he has failed to assert a claim against Sheriff Helder in his individual

capacity based on the denial of pain medication.

Plaintiff’s individual capacity claim against Dr. Karas for the denial of pain
medication will be allowed to proceed.

As to Plaintiff’s official capacity claim against Karas l\/ledical1 and Sheriff Helder,
in Gorman v. Bartch, 152 F.3d 907 (8th Cir. 1998), the Eighth Circuit Court of Appeals
discussed the distinction between individual and official capacity suits. As explained by
the Court in Gorman:

Claims against government actors in their individual capacities differ from

those in their official capacities as to the type of conduct that is actionable

and as to the type of defense that is available. See Hafer v. Melo, 502 U.S.

21, 112 S. Ct. 358, 116 L.Ed.2d 301 (1991). Claims against individuals in

their official capacities are equivalent to claims against the entity for which

they work; they require proof that a policy or custom of the entity violated

the plaintiff’s rights, and the only type of immunity available is one belonging

to the entity itse|f. Id. 502 U.S. at 24-27, 112 S. Ct. at 361-62 (1991).

Gorman, 152 F.3d at 914.

Plaintiff has identified no policy or custom of Karas lVledical, Washington County,
or the WCDC that violated his rights. He, therefore, fails to state any plausible official
capacity claim with respect to the denial of pain medication.

B. Claims # 2 and 3
Plaintiff’s second and third claims are stated against Sheriff Helder and non-

specified "[d]eputies” regarding overcrowding and the denial of a second sleeping mat.

(Doc. 7 at 6).

 

1 When a government contracts with a third party to fulfill a constitutional duty-such as
providing medical care-official capacity claims against the third party’s employees are
treated as claims against the third party itself. See Cannady v. Cradduck, 2016 WL
4432704, at *1-2 (W.D. Ark. Aug. 18, 2016) (finding that official capacity claims against
employees of a third-party medical provider are treated as claims against the company
because the county contracted with the company to provide healthcare to county
prisoners). Thus, Plaintiff’s official capacity claim against Dr. Karas is essentially a claim
against Karas l\/ledical.

With regard to the denial of a second sleeping mat, Plaintiff fails to specifically
identify any deputy responsible for this decision, does not allege that Sheriff Helder was
personally involved in the decision to deny him a second mat, and has not identified any
policy or custom which resulted in this alleged violation of his rights. According|y,
Plaintiffs individual and official capacity claims based on the denial of a second mat are
subject to dismissal

Plaintiff’s overcrowding claim against Sheriff Helder in his individual and official
capacities will be allowed to proceed.

C. Claim #4

Plaintiff’s fourth claim alleges that his constitutional rights were violated because
the WCDC lacks a “functioning grievance procedure.” Plaintiff names Sheriff Helder,
Deputy Partain, Deputy Lundsford, and Deputy Partain in this claim and states that the
“[s]heriff has a policy w[here] grievance matters can not be brought to him. Deputies
refuse to allow the written appeal process to be followed.” (Doc. 7 at 7).

The law is clear that inmates do not have a constitutionally protected right to a
grievance procedure Lomholt v. Ho/der, 287 F.3d 683, 684 (8th Cir. 2002) '(citing
Buck/ey v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993)). Therefore, the “|ack of a
functioning grievance procedure,” without more, is not actionable under § 1983. Id.
Accordingly, Plaintiff’s claim in this regard fails to state a claim upon which relief may be
granted.

D. Claim #5
Plaintiff’s fifth claim names Sheriff Helder, Deputy Simpson and Deputy Partain

and asserts a claim for cruel and unusual punishment involving a canister of pepper

spray. Plaintiff states that Deputy Simpson used “his canister of pepper spray to threaten
and intimidate” and, that "Partain responded to the report of this violation that it was okay
to do so.” (Doc. 7 at 8).

The Eighth Circuit has recognized that mere threatening language and gestures
of a [state actor] do not, even if true, amount to constitutional violations."’ Hopson v.
Frederi`cksen, 961 F.2d 1374, 1378 (8th Cir. 1992) (quoting McFado'en v. Lucas, 713
F.2d 143, 146 (5th Cir. 1983)). Notably, in this case, Plaintiff does not allege that pepper
spray was actually used1 but asserts instead that he was threatened or intimidated With
it_ For these reasons, Plaintiff’s allegations fail to assert a claim upon which relief can
be granted.
lV. CONCLUS|ON
For the foregoing reasons all of the Plaintiff’s claims are hereby DiSM|SSED
WITHOUT PREJUD|CE as frivolous or for failure to state a claim, see 28 U.S.C.
§ 1915A, with the exception of the following
o Plaintiff’s claim for the denial of pain medication against Dr. Karas in his
individual capacity; and
¢ Plaintiff’s conditions of confinement claim for overcrowding against Sheriff
Helder, individually and in his official capacity
Service will be directed through a separate order. The C|erk is directed to

terminate all other defendants from this ction.

./
|T |S SO ORDERED On this 9 day of HMA ,2019.

 

.BRpoks
uNiTE TAT `DisTRicTJuDoE

 

